DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of New Examiner
Please note that the correspondence for this application has changed (see Correspondence section at the end).
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-3, 5-12, 16, 18, 20, and 21) in the reply filed on 08/11/2022 is acknowledged.
Claims 13-15, 19 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/11/2022.
Claim Status
The amended claim set filed 08/11/2022 is acknowledged. Claims 1-3, 5-16, 18-21, and 24 are currently pending. Of those, Claims 13-15, 19 and 24 are withdrawn, no Claims are amended, and no Claims are new. Claims 4, 17, 22-23, and 25-90 are currently cancelled.
Claims 1-3, 5-12, 16, 18, and 20-21 will be examined on the merits herein.
Priority
The applicant’s priority claim to provisional application 62/471,248 and PCT/US2018/022419 is acknowledged. What follows is the examiner’s claim-by-claim analysis of effective filing date for the claims currently under examination. If the applicant disagrees with this examiner’s determination of effective filing date for any claim, the applicant may identify text within the prior applications that provides support the claimed language.
Claims 1-3, 10-11, 16 and 18 are supported by the text of the provisional application. Therefore, the effective filing date for Claims 1-3, 10-11, 16 and 18 is 03/14/2017.
	Regarding Claims 5-6, the provisional provides support for a “lytic phage,” however the claimed bacteriophage capable of “infecting and causing lysis of the pathogen” is broader, and includes lysogenic phages that are capable of bacterial lysis but are not obligately lytic. Regarding Claims 7-8, support cannot be found in the provisional application for a reduction in the concentration of endotoxins, generally, or lipopolysaccharides, specifically.  Regarding Claim 9, support cannot be found in the provisional application for a mutant or a recombinant bacteriophage. Regarding Claim 12, support cannot be found in the provisional application for a dried form of the composition. Regarding Claims 20-21, support cannot be found in the provisional application for a second pathogen. The only pathogen identified in the provisional application is Enterobacter cloacae B29. Therefore, the effective filing date of Claims 5-9, 12, and 20-21 is 03/14/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/13/2019 and 12/10/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Regarding Claim 6, the phrase “infect a binding site or surface receptor” is objected to because bacteriophages infect a bacteria, not a protein. The examiner recommends amending to read “infect via a binding site or surface receptor” or “infect by attaching to a binding site or surface receptor” or something similar.
Regarding Claim 20, the phrase “a species different from the species of the pathogen” is not indefinite, because the antecedent basis of “the pathogen” in Claim 1 is clear; however, the language is somewhat confusing. The examiner recommends amending to read “…a second pathogen in the intestinal microbiome…” It is clear that the second pathogen is intended to be different from the pathogen of Claim 1 because it has a different name.
Regarding Claim 21, the examiner believes that the claim should read “the third bacteriophage strain has a genome with less than 100% nucleotide sequence identity to the genome of the second bacteriophage strain.” instead of “to genome of the third bacteriophage strain.” Appropriate correction is required.
Claim Interpretation
	Regarding Claim 1, the phrase “for altering an intestinal microbiome of a subject to treat obesity, inflammation, or obesity-associated metabolic disorders” is considered to be an intended use of the composition and does not provide any structural limitations to the claimed composition (see MPEP 2111.02). Therefore, this claim does not require that the composition be used to treat a subject; it only requires that it could potentially be used for this purpose.
	Regarding Claim 11, the term “a toxin or virulence factor” is not explicitly defined in the specification. The best description of the term is in [0042], where the applicants list proteins that are toxic to humans when said proteins are produced by bacteria. This description excludes proteins or other factors that are toxic to bacteria, because [0042] specifically suggests bacteriophages that encode antibacterial proteins. The description of [0042] will be used when examining this claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-12, 16, 18, and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Regarding Claim 1, the claim recites a composition that comprises (1) a pharmaceutically acceptable excipient and (2) at least one bacteriophage in an amount “effective for reducing a concentration of a pathogen in an intestinal microbiome of a subject” “wherein the concentration of the pathogen induces obesity, inflammation, or an obesity-associated metabolic disorder and the bacteriophage strain has an infectivity specific to a species of the pathogen.” It should be noted that the specification only requires that the bacteriophage be effective for reducing the concentration of the pathogen by about 1% [62 and 13]. The claim also does not require that the bacteriophage be actually used to reduce the pathogen’s concentration, only that it is “effective for” doing so.
Further, the claimed “the pathogen induces obesity, inflammation, or an obesity-associated metabolic disorder” is broad. Obesity-associated metabolic disorders include diabetes, heart attacks, strokes, cancer, and others [0003]. For example, Bacteriodes fragilis and Escherichia coli are associated with colorectal cancer (Gagniere et al. 2016 Abstract; PTO-892) and fall within the bounds of the claim because they induce cancer, an obesity-associated metabolic disorder, even though obesity is not the mechanism by which these species induce cancer. Pathogens that induce inflammation would also include pathogens that cause inflammation during an acute illness, such as Shigella flexneri (Agaisse 2016 Abstract; PTO-892).
Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991). The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). See MPEP 2163.
An original claim may lack written description support when a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. See MPEP 2163.
Despite the variety of bacteriophages and bacterial hosts claimed, the specification has only reduced to practice eight bacteriophages (PR1, PP1, R1, ORI, TSSD-C, TSSD-G, PP2, and R2) that have an infectivity specific to one species of pathogen (E. cloacae strain B29). Bacteriophage MR1 cannot be used in the invention of Claim 1 because it is not specific to a single species (Table 4, it also infects P. aeruginosa). The specification further describes a second pathogen (Clostridium ramosum [0034]) and describes a process by which bacteriophages could be isolated that would target this second pathogen [0089].
With regard to the bacterial pathogens claimed, the specification does not appear to contemplate the use of this invention in contexts other than treating obesity. A search of the prior art at the time of filing revealed that the two species specifically discussed in the specification are the only two species that have been demonstrated to cause weight gain after colonization of germ-free mice (as cited in [0034]).The specification does not describe the use of this invention to prevent or treat acute bacterial infection or chronic metabolic disorders not caused by obesity, and does not disclose that this invention can be used to target any bacteria known in the art to cause those diseases. Therefore, one skilled in the art at the time of filing would conclude that the applicant lacked possession of an invention targeting any pathogen that “induces obesity, inflammation, or an obesity-associated metabolic disorder.” At most, the applicant could have had possession of an invention targeting the two pathogens known to influence obesity, E. cloacae and C. ramosum.
With regard to the bacteriophages claimed, the applicants have isolated and sequenced eight bacteriophages according to the invention, and they describe a method by which more bacteriophages could be isolated. However, while this method would enable one skilled in the art to isolate additional bacteriophages that could be used in the invention, it is not sufficient to demonstrate possession of additional bacteriophages that have an infectivity specific to a single targeted of pathogen that are “ready for patenting.” The applicant does not provide identifying characteristics of bacteriophages that could be isolated through their method, such as genetic or protein sequences of the bacteriophage’s receptor binding protein, any other genomic sequences of the bacteriophage that are involved in determining host specificity, or the binding site for the receptor binding protein that is unique to the bacterial host. The applicant also not characterize the infectivity characteristics of the putative bacteriophages that could be isolated from their method, such as burst size, breadth of host range, or how easily the pathogen can evolve to resist the bacteriophage. Further, a search of the prior art at the time of filing demonstrated that detailed features such as these cannot be routinely predicted from an isolation protocol.
While none of these detailed bacteriophage features are specifically and individually required for an applicant to demonstrate possession, in combination their lack means that one skilled in the art at the time of filing would conclude that the inventors lacked possession of an invention using any generic bacteriophage, and only had possession of an invention using the eight bacteriophages PR1, PP1, R1, ORI, TSSD-C, TSSD-G, PP2, and R2 that infect E. cloacae. Claim 1 is rejected for failing to demonstrate possession of the claimed invention. Claims 2-3, 5-12, 16, 18, and 20-21 are rejected for depending on rejected Claim 1.
Regarding Claims 7-8, the claims recites the amount of the bacteriophage strain is effective for reducing a concentration of endotoxins, such as lipopolysaccharides (LPS) produced by the pathogen in the intestinal microbiome of the subject.
Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991). The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). See MPEP 2163.
The applicant does not reduce the invention to practice by demonstrating that their bacteriophage is effective for reducing any endotoxin in the intestinal microbiome. The applicant also fails to show that the invention was “ready for patenting.” The specification states that the pathogen may produce endotoxins [0038] and that the concentration of endotoxins is reduced [0037]. The specification also demonstrates that bacteriophage treated mice have lower weight than untreated mice (Figure 2) and states that LPS levels could be measured in the mouse model [0088]. A statement without supporting data is not a sufficient description of the characteristics of the invention, and would not demonstrate that the claimed composition is effective for reducing endotoxin concentration. This is particularly true because one skilled in the art would consider the possibility that the action of a lytic bacteriophage might increase endotoxin levels by disrupting bacterial cell walls and releasing LPS into solution. Therefore, one skilled in the art at the time of filing would conclude that the inventors lacked possession of an invention effective for reducing a concentration of endotoxins produced by the pathogen in the intestinal microbiome of the subject. Claims 7-8 are rejected for failing to demonstrate possession of the claimed invention.
Regarding Claim 9, the claim recites a mutant or recombinant bacteriophage that is derived from a bacteriophage strain capable of lysing the pathogen. This claim is broad, and includes any mutation for any purpose, such as, for example, creating a reporter strain, making the bacteriophage more virulent, making the bacteriophage less virulent, removing the ability to lyse the pathogen, altering the host range, and trivial changes that have no effect on bacteriophage function.
Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991). The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). See MPEP 2163.
The applicant does not reduce the invention to practice by providing examples of mutant or recombinant bacteriophages. The best support for this claim is found in [0042], which discloses that recombinant bacteriophages could be created by inserting an antibacterial or therapeutic protein that is described in two other patents; however, this disclosure is narrow in relation to the bounds of the claim and does not identify any method by which these insertions could be made. Additionally, [0025] discloses that one can insert or remove any nucleic acid sequence(s) in the bacteriophage genome, but does not provide any guidance about how to perform these modifications.
The applicant also fails to show that the invention was “ready for patenting.” Although the specification identifies certain genes which could be inserted into the bacteriophage genome, the specification is silent on crucial elements such as where to insert the gene within the genome, what promoter to use, and what protocol should be used to make the modification. Because the specification does not describe any identifying characteristics, such as a specific modification, promoter, and protocol used, for any recombinant bacteriophage, one skilled in the art at the time of filing would conclude that the inventors did not have a recombinant bacteriophage “ready for patenting” and lacked possession of an invention using a modified or recombinant bacteriophage. Claim 9 is rejected for failing to demonstrate possession of the claimed invention.
Regarding Claim 20-21, the claims recite one or more bacteriophages that is effective for reducing a concentration of a second pathogen.
Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991). The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). See MPEP 2163.
The applicant does not reduce the invention to practice by isolating and characterizing bacteriophages that infect a second species of bacteria. The best support for this claim in the specification is found in [0034] where a second pathogen is described (Clostridium ramosum) and [0089] which describes a process by which bacteriophages could be isolated that would target this second pathogen.
As described in the 112(a) rejection of Claim 1 above, while disclosing the method of [0089] would enable one skilled in the art to isolate additional bacteriophages that could be used in the invention, it is not sufficient to demonstrate possession of additional bacteriophages that are “ready for patenting.” Describing a method of identifying bacteriophages does not describe distinguishing identifying characteristics of the bacteriophages that result from the method, and the prior art at the time of filing does not remedy this deficiency.
Therefore, one skilled in the art at the time of filing would conclude that the inventors lacked possession of an invention comprising bacteriophages that are effective for reducing a concentration of a second pathogen. Claims 20-21 are rejected for failing to demonstrate possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-12, 16, 18, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It appears that in certain locations the applicant may be using the term “pathogen” to refer to a pathogenic isolate, rather than a pathogenic species. However, the definition as an isolate is not clearly identified and this usage differs from the art, where bacteria are most commonly referred to as a species unless otherwise specified. This results in confusing and indefinite language, such as in Claim 10: “the pathogen or other pathogens from the species of the pathogen.” One skilled in the art would have assumed that “the pathogen” refers to a species of pathogen, and the intent would be unclear.
However, it appears that the applicant may be using the term “pathogen” to refer to a pathogenic species, rather than a pathogenic isolate, in other locations. For example, in Claim 1 reads “reducing a concentration of a pathogen in an intestinal microbiome.” One skilled in the art would assume the “pathogen” recited here is a species rather than an isolate because the most common method of identifying bacterial concentrations in an intestinal microbiome is 16S sequencing, which provides species-level resolution.
	Therefore, Claims 1-3, 5-12, 16, 18, and 20-21 are rejected because the bounds of the term “pathogen” is unclear and appears to differ between usages. The examiner recommends amending to clarify “the pathogenic isolate” or “the pathogenic species” at each usage, in a similar manner to the current usage of “the bacteriophage strain.”


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding Claim 6, a search of the prior art at the time of filing demonstrates that a bacteriophage being adapted to infect a host by binding to a binding site or surface receptor is a key step that determines infectivity and host range (Rakhuba et al. 2010 pg. 145, col. 2, par 2; PTO-892). Therefore, the limitation of Claim 1 “the bacteriophage strain has an infectivity specific to a species of the pathogen”, which is required by dependent Claim 5, inherently requires that the bacteriophage bind to a surface receptor and that the receptor not be present in other species. If the receptor was present in other species of bacteria, then the phage would also be able to infect those other species and it would not specifically infect the pathogen species. Therefore, Claim 6 fails to further limit Claim 5 because it merely repeats an inherent feature of its parent claim.
Regarding Claim 10, the claimed “the bacteriophage strain is unable to infect other microorganisms or cells other than the pathogen or other pathogens from the species of the pathogen” fails to further limit Claim 1, where “the bacteriophage strain has an infectivity specific to a species of the pathogen”. If the bacteriophage strain of Claim 1 specifically infects a species of pathogen, it inherently follows that the bacteriophage cannot infect organisms other than the species of pathogen. Therefore, Claim 10 fails to further limit Claim 1 because it merely repeats an inherent feature of its parent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-8, 10-12, 16, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. 
Regarding Claim 1, the claim recites a composition that comprises (1) a pharmaceutically acceptable excipient and (2) at least one bacteriophage in an amount “effective for reducing a concentration of a pathogen in an intestinal microbiome of a subject” “wherein the concentration of the pathogen induces obesity, inflammation, or an obesity-associated metabolic disorder and the bacteriophage strain has an infectivity specific to a species of the pathogen.” It should be noted that the specification only requires that the bacteriophage be effective for reducing the concentration of the pathogen by about 1% [62 and 13]. The claim also does not require that the bacteriophage be actually used to reduce the pathogen’s concentration, only that it is “effective for” doing so.
The applicants describe a sewage sample in [0077]. Such a sample is a natural product. Such a sample is not inherently unfit for the intended use of “for altering an intestinal microbiome of a subject” because fecal microbiome transfers demonstrate that fecal samples can be used for this purpose (Youngster et al. 2016 Abstract; PTO-892). This natural sample includes at least one bacteriophage, for example phage R2, and an excipient [0076-0077]. Phage R2 infects the pathogen Enterobacter cloacae strain B29 (Figure 1e and [0076]), which is a pathogen that induces obesity [0034]. Phage R2 is effective for reducing a concentration of the pathogen (Figure 1e), can survive in an intestinal microbiome of a subject (Table 2), and has an infectivity specific to a species of the pathogen (Table 2). Therefore, Claim 1 is drawn to a natural product.
This judicial exception is not integrated into a practical application because the claim is to the composition per se and there are no additional elements that would integrate the composition into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements. Claim 1 is drawn to ineligible subject matter and is rejected.
Regarding Claims 2-3, the natural product described in the rejection of Claim 1 comprises the bacteriophage R2 that infects the pathogen E. cloacae strain B29 (Figure 1e and [0076]). These claims are also drawn to ineligible subject matter and are rejected for the reasons described for Claim 1 above.
Regarding Claim 5, the natural product described in the rejection of Claim 1 comprises the bacteriophage R2 that is adapted to reduce the concentration of the pathogen by infecting and causing lysis of the pathogen (Figure 1e and [0076]). This claim is also drawn to ineligible subject matter and is rejected for the reasons described for Claim 1 above.
Regarding Claim 6, as discussed in the 112(d) rejection above, the limitations of this claim are inherent in the composition of Claim 5 where a bacteriophage specifically infects a single pathogenic species. Therefore, the natural product described in the rejection of Claim 1 comprises the bacteriophage R2 that infects a binding site or surface receptor unique to the pathogen or the species of the pathogen. Additional support for this limitation is found at [0040]. This claim is also drawn to ineligible subject matter and is rejected for the reasons described for Claim 1 above.
Regarding Claims 7-8, as discussed in the 112(a) rejection above, the natural product described in Claim 1 that comprises the bacteriophage R2 has not been convincingly demonstrated to be “effective for reducing a concentration of endotoxins produced by the pathogen in the intestinal microbiome of the subject” where the endotoxins may be lipopolysaccharides (LPS). However, it is possible that it is still effective for that purpose. Further, if the bacteriophage R2 is not effective for this purpose, Chou et al. (PG-PUB No. US-20110123501-A1; IDS filed 09/13/2019) teaches the use of natural, unmodified bacteriophages [0054] in a therapy that can reduce levels of intestinal LPS [0150]. Therefore, the natural compositions comprising either R2 phage or the Chou et al. phage would be a natural product that is effective for reducing the intestinal concentration of LPS. These claims are drawn to ineligible subject matter and are rejected for the reasons described for Claim 1 above.
Regarding Claim 10, as discussed in the 112(d) rejection above, the limitations of this claim are inherent in the composition of Claim 1 where a bacteriophage specifically infects a single pathogenic species. The natural product described in the rejection of Claim 1 comprises the bacteriophage R2 that is unable to infect other microorganisms or cells other than the pathogen or other pathogens from the species of the pathogen (Table 2). This claim is also drawn to ineligible subject matter and is rejected for the reasons described for Claim 1 above.
Regarding Claim 11, the natural product described in the rejection of Claim 1 comprises the bacteriophage R2 that has a genome devoid of a polynucleotide encoding for a toxin or virulence factor [0077]. This claim is also drawn to ineligible subject matter and is rejected for the reasons described for Claim 1 above.
Regarding Claim 12, the claim recites that the composition or bacteriophage strain thereof is in dried form. It is unclear whether the sewage sample described in [0077] is dry and meets this limitation. However, merely drying a composition does not generate a composition with markedly different characteristics. In particular, the phage active component of the composition can remain effective for infecting bacteria despite drying. Chou et al. (PG-PUB No. US-20110123501-A1; IDS filed 09/13/2019) and Deaton et al. (PG-PUB No. US-20150297648-A1; PTO-892) describe a dried phage composition in which the bacteriophages remain infective, see prior art rejections below. Because the dried composition required by Claim 12 is not markedly different from the composition of Claim 1, this claim is also drawn to ineligible subject matter and are rejected for the reasons described for Claim 1 above.
Regarding Claim 16, the natural product described in the rejection of Claim 1 further comprises a second bacteriophage strain, TSSD-C [0076]. The second bacteriophage strain TSSD-C also has an infectivity specific to the species of the pathogen (Table 3 and [0081]) and the genomes of TSSD-C and R2 have less than 100% nucleotide sequence identity relative to each other [0077]. This claim is also drawn to ineligible subject matter and is rejected for the reasons described for Claim 1 above.
Regarding Claim 18, the natural product described in the rejection of Claim 1 comprises two (which is in a range from two to ten) bacteriophage strains TSSD-C and R2, and both bacteriophage strains have an infectivity specific to the species of the pathogen (Tables 2 and 3, and [0081]). This claim is also drawn to ineligible subject matter and is rejected for the reasons described for Claim 1 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (hereafter Chou; PG-PUB No. US-20110123501-A1; IDS filed 09/13/2019).
Regarding Claims 1 and 10, Chou teaches a composition for altering an intestinal microbiome of a subject to treat obesity, inflammation, or obesity-associated metabolic disorders [Abstract]. Chou teaches that the composition comprises a bacteriophage [0053] and a pharmaceutically acceptable excipient [0060]. The bacteriophage concentration is chosen to be in a range effective to reduce the concentration a pathogen in an intestinal microbiome of a subject [0065 and 0070], where the pathogen is an enterobacteria and where the concentration of the pathogen induces obesity, inflammation, or an obesity-associated metabolic disorder because a specific reduction in amount of enterobacteria supports weight loss [0013]. The phages are very specific to targeted bacterial species [0054].
Regarding Claim 2, the pathogen may belong to the genus Enterobacter [0035].
Regarding Claims 7-8, removal of intestinal enterobacteria led to a significant decrease in plasma lipopolysaccharide concentration [150].
Regarding Claim 12, the invention can be prepared in dried forms [0071-0072].

Claims 1, 5, 6, 10, 12, 16, 18, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deaton et al. (hereafter Deaton; PG-PUB No. US-20150297648-A1; PTO-892), as evidenced by Gagniere et al. (2016; PTO-892).
Regarding Claims 1 and 10, Deaton teaches a composition to promote the growth of beneficial bacteria by decreasing harmful bacterial populations [Abstract]. The compositions comprise at least one bacteriophage [Abstract] and an excipient [0048-0050]. Specifically, the composition comprises bacteriophages that infect Bacteroides fragilis or E. coli, pathogens in an intestinal microbiome of a subject whose presence induces inflammation and promotes cancer (Gagniere et al. Abstract, “B. fragilis” section pg. 505-506, “E. coli” section pg. 506-507). The B. fragilis-infecting bacteriophage FBP is effective to reduce the concentration of a pathogen and displays infectivity specific to B. fragilis (Table 1 on pg. 6-7). The E. coli-infecting bacteriophage cocktail EBP is effective to reduce the concentration of a pathogen and displays infectivity specific to E. coli (Tables 3-6 on pg. 8).
Regarding Claim 5, the bacteriophages are lytic [0028].
Regarding Claim 6, the bacteriophages bind to specific bacterial cell surface receptors [0031]. The observed specific host range (Table 1 on pg. 6-7) demonstrates that the required cell surface receptors are unique to the pathogen species.
Regarding Claim 12, the bacteriophage composition may be in a solid, dried form [0048-0049].
Regarding Claims 16 and 18, the EBP cocktail is a mixture of four bacteriophages that infect and lyse E. coli [0070-0072]. In the absence of evidence to the contrary, one skilled in the art would assume that the act of combining different bacteriophages, as done in [0070], implies that the bacteriophages are distinct and have genomes with less than 100% nucleotide identity to each other.
Regarding Claims 20-21, suitable compositions include a bacteriophage that is specific to B. fragilis and E. coli as in [44]. Further, Claim 2 specifies that there may be one or more bacteriophages specific to Escherichia, such as the mixture of four E. coli bacteriophages described in [0070-0072].

Claims 1, 5, 6, 10, 11, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clokie (PG-PUB No. US-20150290263-A1; PTO-892).
Regarding Claims 1, 5, 6, and 10, Clokie teaches a composition to treat an intestinal pathogen comprising a bacteriophage [Abstract] and an excipient [0060]. The pathogen is Clostridium difficile, and it causes inflammatory disease states in the intestine such as colitis and sepsis [0062]. The bacteriophage reduces the concentration of the pathogen by causing lysis [0015], and the therapy is specifically targeted against the bacterial species [0005]. As described in the 112(d) rejections above, Claims 6 and 10 are inherent in a bacteriophage that specifically infects its host.
Regarding Claim 11, the bacteriophage therapy is non-toxic to the animal [0006] because the bacteriophage does not carry a toxin gene [0016].
Regarding Claims 16 and 18, the composition may include any combination of the seven bacteriophages that were isolated and is not limited to a single bacteriophage [0013]. These bacteriophages have different host specificities within C. difficile, so one skilled in the art would conclude that their genomes share less than 100% identity with each other. Some specific examples of compositions comprising at least two bacteriophages are found in [0021-0031].

Claims 1, 2, 5, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (hereafter He; 1992;  PTO-892). 
He teaches bacteriophage, Ent, that specifically infects and lyses Enterobacter cloacae and does not infect other species (Tables 3 and 4 on pg. 592-593). The instant specification teaches that E. cloacae is a pathogen that induces obesity and inflammation [0034]. He also teaches a phage preparation, which contains Ent in an amount effective for reducing the concentration of E. cloacae, and which contains bacteriophage in some liquid carrier (in Table 2, the preparation of Ent is contains 1*1011 plaque forming units per mL). Although this composition is used not used to alter the intestinal microbiome of a subject to treat a disease, the composition could plausibly be used for that purpose and He does not teach away from this use. As described in the 112(d) rejections above, Claims 6 and 10 are inherent in a bacteriophage that specifically infects its host.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (hereafter He; 1992; PTO-892) in view of Fei et al (hereafter Fei; 2013; IDS filed 09/13/2019).
He teaches each and every limitation of Claim 1, as described above. Further, He teaches a method of testing whether an isolate can be lysed by a bacteriophage (pg. 591 “Phage assay”) and that the Ent phage is able to lyse 83.6% of 768 tested E. cloacae isolates (Table 3).
He does not teach that the Ent phage is able to lyse E. cloacae strain B29.
Fei teaches the isolation of E. cloacae strain B29 (Abstract). Fei also teaches that E. cloacae strain B29 is pathogenic and promotes obesity and insulin resistance after it colonizes a germ-free mouse  (Abstract).
It would have been obvious for one skilled in the art at the time of filing to test whether the Ent bacteriophage, as taught by He, could be used to infect and reduce the concentration of E. cloacae strain B29, as taught by Fei. Claim 3 does not require one skilled in the art to demonstrate alteration of an intestinal microbiome for E. cloacae strain B29; it merely requires a composition that could be used for that purpose and is “effective for” reducing the concentration of the pathogen. Therefore, it would be obvious for one skilled in the art to demonstrate effectiveness by measuring whether Ent bacteriophage can lyse E. cloacae strain B29 using the established He method of testing lysis of a bacterial isolate. One skilled in the art would have a reasonable expectation of success because the Ent phage lyses >80% of E. cloacae isolates.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Clokie (PG-PUB No. US-20150290263-A1; PTO-892) in view of Pasternack et al. (hereafter Pasternack; PG-PUB No. US-20160215273-A1; PTO-892).
Clokie teaches each and every limitation of Claim 1, as described above. Clokie teaches the use of a bacteriophage that can lyse the pathogen [0015]. Also, Clokie teaches using phages that are not toxic to the animal [0006] and do not contain toxin genes [0016].
Clokie does not teach a recombinant or mutant bacteriophage, as required by Claim 9.
Pasternack also teaches lytic bacteriophages to treat the infection of a pathogen, Shigella flexneri (Abstract). Pasternack also teaches that one can use recombinant bacteriophages in which undesired traits are knocked out or introduced [0200-0204].
It would have been obvious to one skilled in the art at the time of filing to have improved the bacteriophage composition of Clokie by using recombinant bacteriophages as taught by Pasternack. One skilled in the art would have been motivated to knock out toxin genes from bacteriophages that would be suitable for use in the Clokie composition except for their toxic effects on the host animal. One skilled in the art would also be motivated to create recombinant bacteriophages with a greater burst size [Pasternack 0201] to increase the efficacy of the therapeutic. Finally, one skilled in the art would be motivated to create recombinant bacteriophages comprising reporter genes [Pasternack 0202] that could be used in a research setting to track how long the bacteriophages remain in an animal’s gut.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 6, 10, 11, 16, 18, 20, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5, 9-14, 44, 47-55 of copending Application No. 17/058,020, as in the claim set filed 04/25/2022 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding instant Claims 1 and 10, at least one bacteriophage from SEQ ID NOs: 1-15 is specific to a pathogen as claimed in the instant Claim 1. For example, Opt-125, which is SEQ ID NO: 5 (‘020 pg. 36), infects only E. cloacae (‘020 pg. 40). Instant Claim 1, a composition comprising a single bacteriophage and an excipient, is obvious in view of ‘020 Claim 1, a composition comprising two bacteriophages and a carrier. Instant Claim 1 is also obvious over Claims 2-5, 9-14, 44, 47-55 of ‘020, because they depend on ‘020 Claim 1 and do not limit it in ways that would prevent a composition comprising a single bacteriophage that specifically infects a pathogen.
As described in the 112(d) rejection of Claim 10 above, instant Claim 10 does not further limit instant Claim 1 and would also be obvious over these claims. Opt-125, which is SEQ ID NO: 5 (‘020 pg. 36), does not infect the other species of bacteria tested (‘020 pg. 40).
Regarding instant Claims 2-3, the pathogen being E. cloacae strain B29 is obvious in view of at least Claim 2 of ‘020, because it specifically suggests that the first bacteriophage may infect E. cloacae strain B29.
Regarding instant Claims 5-6, the bacteriophage infecting and causing lysis of the pathogen is obvious in view of at least Claim 1 of ‘020, because Opt-125, which is SEQ ID NO: 5 (‘020 pg. 36), causes lysis of E. cloacae (‘020 pg. 40). As described in the 112(d) rejection of instant Claim 6 above, binding to a binding site or surface receptor is required for bacterial infection and does not limit instant Claim 5 and would also be obvious over this claim.
Regarding instant Claim 11, the bacteriophage genome not encoding a toxin or virulence factor is obvious in view of at least Claim 1 of ‘020. Opt-125, which is SEQ ID NO: 5 (‘020 pg. 36), does not contain toxins because bacteriophages containing toxin or virulence factor genes were excluded [‘020 137].
Regarding instant Claims 16 and 18, a composition comprising two different bacteriophages, where both bacteriophages infect the same pathogen, is obvious in view of at least Claim 1 of ‘020. Opt-125, which is SEQ ID NO: 5 (‘020 pg. 36), and Opt-712, which is SEQ ID NO: 11 (‘020 pg. 36), both infect only E. cloacae (‘020 pg. 40).
Regarding instant Claim 20, a composition comprising two different bacteriophages, where the bacteriophages infect different pathogens, is obvious in view of at least Claim 1 of ‘020. Opt-125, which is SEQ ID NO: 5 (‘020 pg. 36), specifically infects E. cloacae and Opt-155, which is SEQ ID NO: 8 (‘020 pg. 36) specifically infects S. marcescens (‘020 Fig 3).
Regarding instant Claim 21, a composition comprising three different bacteriophages, where two bacteriophages infect the same pathogen and one infects a different pathogen, is obvious in view of Claims 1 and 13 of ‘020. Reference ‘020 does not specifically claim a composition with three bacteriophages where two bacteriophages infect one pathogen and one bacteriophage infects another pathogen. However, ‘020 teaches three such bacteriophages, as cited in the rejections of instant Claims 16, 18, and 20 above. Claim 1 of ‘020 teaches a composition comprising two bacteriophages, where all three bacteriophages are specifically listed. Finally, Claim 13 ‘020 teaches that the composition could contain three or more bacteriophages and also lists the three bacteriophages cited above. It would have been obvious to one of ordinary skill in the art at the time of filing to make a composition that combines two bacteriophages with the same host pathogen with a third bacteriophage that has a different host pathogen because all three bacteriophages are specifically taught by the reference and because Claim 1 specifically teaches combining each individual pair of bacteriophages.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA NICOLE DICKENS whose telephone number is (571)272-0381. The examiner can normally be reached M-R 8:30-4:30, and every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIA NICOLE DICKENS/              Examiner, Art Unit 1645  

/GARY B NICKOL/               Supervisory Patent Examiner, Art Unit 1645